BARFIELD, Chief Judge.
We find the issues raised on appeal to be without merit except for the denial of payment for Dr. Baskin’s services. The employer/earrier should have paid for a medical evaluation to determine whether the claimant’s symptoms were work related, given that the warning label on the primer the claimant was using included “headaches” as a possible side effect of exposure to the fumes. The final order is REVERSED insofar as it denies payment of Dr. Baskin’s bill, but is otherwise AFFIRMED.
KAHN and DAVIS, JJ., concur.